DETAILED ACTION
	
Citation to the Specification will be in the following format: (S. # : ¶/L) where # denotes the page number and ¶/L denotes the paragraph number or line number. Citation to patent literature will be in the form (Inventor # : LL) where # is the column number and LL is the line number. Citation to the pre-grant publication literature will be in the following format (Inventor # : ¶) where # denotes the page number and ¶ denotes the paragraph number.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
	The response dated 6/10/2022 has been received and will be entered.
Claim(s) 1-20 is/are pending.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 1/26/2022 and 5/13/2022 were filed after the mailing date of the Non-Final Office Action on 1/13/2022.  The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.



Response to Arguments
Double Patenting
	I. With respect to the rejection of Claims 1-20 on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. Patent No. 10,882,276, the terminal disclaimer filed on 6/10/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10,882,276 has been reviewed and is accepted.  The terminal disclaimer has been recorded. The rejection is WITHDRAWN.

.Allowable Subject Matter
I. Claims 1-20 are allowed.
	Search of the prior art did not reveal the features of the properly construed claims with the requisite specificity. The Reasons for Allowance in the parent application, 15/716,706 (US 10,882,276) are incorporated herein by reference. 
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL C. MCCRACKEN whose telephone number is (571) 272-6537.  The examiner can normally be reached on Monday-Friday (9-6).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith D. Walker can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANIEL C. MCCRACKEN/Primary Examiner, Art Unit 1736